Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 1, 2022

                                      No. 04-22-00259-CR

                        EX PARTE Juan Gabriel Colorado CARRILLO

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10367CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
       The State of Texas has filed a motion for an extension of time to file its brief, requesting
until August 5, 2022. We grant the motion and order the State to file its brief no later than
August 5, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court